UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21779 JOHN HANCOCK FUNDS II (Exact name of registrant as specified in charter) , BOSTON, MA 02210-2805 (Address of principal executive offices) (Zip code) MICHAEL J. LEARY, , BOSTON, MA 02210-2805 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 663-4490 Date of fiscal year end: 7/31 Date of reporting period: 7/31/12 ITEM 1. REPORTS TO STOCKHOLDERS. The Registrant prepared ten annual reports to shareholders for the year ended July 31, 2012 for series of John Hancock Funds II with July 31 fiscal year end. The first report applies to the Technical Opportunities Fund, the second report applies to the Global High Yield Fund, the third report applies to Multi Sector Bond Fund, the fourth report applies to Currency Strategies Fund, the fifth report applies Fundamental All Cap Core Fund, the sixth report applies to Fundamental Large Cap Core Fund, the seventh report applies to Fundamental Large Cap Value Fund, the eight report applies to the China Emerging Leaders Fund, the ninth report applies to the Diversified Strategies Fund and the tenth report applies to the global Absolute Return Strategy Fund. China Emerging Leaders Fund, Diversified Strategies Fund, and Global Absolute Return Strategy Fund began operations during the fiscal year ended July 31, 2012. A look at performance Total returns for the period ended July 31, 2012 Average annual total returns (%) Cumulative total returns (%) with maximum sales charge with maximum sales charge 1-year 5-year 10-year Inception Since 1 1-year 5-year 10-year Inception Since 1 Class A –15.41 — — –1.41 –15.41 — — –4.16 Class I 2 –10.57 — — 0.70 –10.57 — — 2.12 Class NAV 2 –10.45 — — 0.84 –10.45 — — 2.53 Performance figures assume all distributions are reinvested. Figures reflect maximum sales charges on Class A shares of 5.00%. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available prospectuses for the Fund and may differ from those disclosed in the Financial highlights tables in this report. For all classes the net expenses equal the gross expenses. The expense ratios are as follows: Class A Class I Class NAV Net/Gross (%) 1.91 1.55 1.38 The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Fund’s current performance may be higher or lower than the performance shown. For current to the most recent month-end performance data, please call 1-800-225-5291 or visit the Fund’s Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder may pay on fund distributions or on the redemption of fund shares. The Fund’s performance results reflect any applicable fee waivers or expense reductions, without which the expenses would increase and results would have been less favorable. 6 Technical Opportunities Fund | Annual report Without With maximum Start date sales charge sales charge Index Class I 2 8-3-09 $10,212 $10,212 $12,867 Class NAV 2 8-3-09 10,253 10,253 12,867 MSCI All Country World Index (gross of foreign withholding tax on dividends) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets. It is not possible to invest directly in an index. Index figures do not reflect expenses, which would have resulted in lower values if they did. 1 From 8-3-09. 2 For certain types of investors, as described in the Fund’s prospectuses. Annual report | Technical Opportunities Fund 7 Management’s discussion of Fund performance By Wellington Management Company, LLP Global financial markets experienced high volatility leading into the 12-month period ended July 31, 2012. Following a difficult third quarter of 2011, equity markets surged ahead in the fourth quarter of 2011 and into the first quarter of 2012. Better-than-expected corporate earnings, generally improving economic data and increasing consumer confidence reports pointed to a moderate recovery. However, global equities reversed course during the second quarter of 2012 as fears surrounding European sovereign debt once again took center stage. Growing concerns that Greece may exit the eurozone and the possibility of a banking crisis in Spain underpinned a rise in risk aversion among investors. In the U.S., new economic data remained subdued and included a lackluster U.S. jobs report. Even so, the U.S. was perceived as a safe-haven market and outperformed most other world markets, returning 9.13% in the period, as measured by the S&P 500 Index. For the 12-month period ended July 31, 2012, John Hancock Technical Opportunities Fund’s Class A shares declined 10.93%, excluding sales charges, underperforming both the 3.10% loss of the MSCI All Country World Index and the average 4.94% decline of its Morningstar, Inc. world stock fund peer group. The Fund’s position in specialty coffee and coffee maker Green Mountain Coffee Roasters, Inc. was one of the largest detractors from relative results. Green Mountain Coffee demonstrated a strong upward trend in early 2011 and we purchased the position to gain exposure to this positive trend, but it eroded in the latter half of 2011 and we sold the position. In 2012, we opportunistically re-established a position in the stock, but subsequently sold the position during the period. Deckers Outdoor Corp. also detracted from relative performance. Given Deckers’ prior uptrend, we opportunistically purchased positions in the footwear company during periods when the uptrend appeared to be resuming, but ultimately sold the positions as this trend deteriorated and the stock declined. Partially offsetting negative results was the Fund’s overweight in, and positive security selection within, the health care sector. Underweights in materials and financials also contributed positively to relative returns. This commentary reflects the views of the portfolio manager through the end of the period discussed in this report. The manager’s statements reflect his own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. Past performance is no guarantee of future results. International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. These risks are more significant in emerging markets. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. As of the date of this report, the Fund is non-diversified, which generally means that it may invest a greater percentage of its total assets in the securities of fewer issuers than a diversified fund. As a result, credit, market and other risks associated with the Fund’s investment strategies or techniques may be more pronounced for the Fund than for funds that are diversified. 8 Technical Opportunities Fund | Annual report Your expenses These examples are intended to help you understand your ongoing operating expenses of investing in the Fund so you can compare these costs with the ongoing costs of investing in other mutual funds. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ▪ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ▪ Ongoing operating expenses including management fees, distribution and service fees (if applicable), and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about the Fund’s actual ongoing operating expenses, and is based on the Fund’s actual return. It assumes an account value of $1,000.00 on February 1, 2012 with the same investment held until July 31, 2012. Account value Ending value Expenses paid during on 2-1-12 on7-31-12 period ended 7-31-12 1 Class A $1,000.00 $1,044.40 $9.20 Class I 1,000.00 1,047.20 7.69 Class NAV 1,000.00 1,048.10 6.37 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at July 31, 2012, by $1,000.00, then multiply it by the “expenses paid” for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Annual report | Technical Opportunities Fund 9 Your expenses Hypothetical example for comparison purposes This table allows you to compare the Fund’s ongoing operating expenses with those of any other fund. It provides an example of the Fund’s hypothetical account values and hypothetical expenses based on each class’s actual expense ratio and an assumed 5% annualized return before expenses (which is not the Fund’s actual return). It assumes an account value of $1,000.00 on February 1, 2012, with the same investment held until July 31, 2012. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during on 2-1-12 on7-31-12 period ended 7-31-12 1 Class A $1,000.00 $1,015.90 $9.07 Class I 1,000.00 1,017.40 7.57 Class NAV 1,000.00 1,018.60 6.27 Remember, these examples do not include any transaction costs, therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Fund’s annualized expense ratio of 1.81%, 1.51% and 1.25% for Class A, Class I and Class NAV shares, respectively, multiplied by the average account value over the period, multiplied by 182/366 (to reflect the one-half year period). 10 Technical Opportunities Fund | Annual report Portfolio summary Top 10 Holdings (22.6% of Net Assets on 7-31-12) Apple, Inc. 3.2% Regeneron Pharmaceuticals, Inc. 2.2% Onyx Pharmaceuticals, Inc. 2.9% Expedia, Inc. 1.8% Amazon.com, Inc. 2.6% Gilead Sciences, Inc. 1.8% BioMarin Pharmaceutical, Inc. 2.4% Vertex Pharmaceuticals, Inc. 1.7% Cubist Pharmaceuticals, Inc. 2.3% eBay, Inc. 1.7% Sector Composition Health Care 34.6% Materials 3.8% Information Technology 23.9% Energy 2.6% Consumer Discretionary 21.6% Consumer Staples 1.5% Industrials 5.1% Short-Term Investments & Other 2.3% Financials 4.6% 1 As a percentage of net assets on 7-31-12. 2 Cash and cash equivalents not included. 3 International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. These risks are more significant in emerging markets. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. Annual report | Technical Opportunities Fund 11 Fund’s investments As of 7-31-12 Shares Value Common Stocks 97.7% (Cost $441,910,930) Consumer Discretionary 21.6% Automobiles 0.5% Great Wall Motor Company, Ltd., H Shares (L) 1,219,500 2,730,861 Distributors 1.3% LKQ Corp. (I) 186,360 6,584,098 Hotels, Restaurants & Leisure 3.1% Papa John’s International, Inc. (I) 87,380 4,457,254 Sands China, Ltd. 1,200,800 3,520,503 Six Flags Entertainment Corp. 44,070 2,538,873 Starbucks Corp. 112,500 5,094,000 Household Durables 1.4% D.R. Horton, Inc. (L) 228,600 4,030,218 Jarden Corp. 64,800 2,928,960 Internet & Catalog Retail 5.9% Amazon.com, Inc. (I) 55,880 13,036,804 Expedia, Inc. (L) 158,510 9,033,485 priceline.com, Inc. (I) 11,390 7,537,219 Leisure Equipment & Products 0.9% Polaris Industries, Inc. (L) 62,590 4,704,264 Media 0.9% The Walt Disney Company 92,490 4,544,959 Multiline Retail 2.0% Family Dollar Stores, Inc. 76,047 5,025,186 Target Corp. (L) 82,000 4,973,300 Specialty Retail 1.9% Foot Locker, Inc. 138,420 4,570,628 Vitamin Shoppe, Inc. (I)(L) 85,570 4,699,504 Textiles, Apparel & Luxury Goods 3.7% Coach, Inc. (L) 68,200 3,364,306 Fifth & Pacific Companies, Inc. (I)(L) 314,080 3,480,006 Lululemon Athletica, Inc. (I)(L) 65,090 3,676,283 PVH Corp. 39,020 3,099,359 Under Armour, Inc., Class A (I)(L) 85,260 4,641,554 12 Technical Opportunities Fund | Annual report See notes to financial statements Shares Value Consumer Staples 1.5% Beverages 0.5% Dr. Pepper Snapple Group, Inc. (L) 55,600 2,534,248 Household Products 1.0% The Clorox Company 67,600 4,915,196 Energy 2.6% Oil, Gas & Consumable Fuels 2.6% Cobalt International Energy, Inc. (I) 223,550 5,611,105 Pioneer Natural Resources Company (L) 82,640 7,324,383 Financials 4.6% Consumer Finance 0.9% Discover Financial Services 129,710 4,664,372 Insurance 0.6% Cincinnati Financial Corp. (L) 82,380 3,117,259 Real Estate Investment Trusts 1.3% DuPont Fabros Technology, Inc. (L) 110,210 2,964,649 General Growth Properties, Inc. 191,700 3,473,604 Real Estate Management & Development 1.8% BR Malls Participacoes SA 267,400 3,121,320 Zillow, Inc. (I)(L) 152,760 5,752,942 Health Care 34.6% Biotechnology 23.2% Amgen, Inc. 69,780 5,763,828 Arena Pharmaceuticals, Inc. (I)(L) 452,000 3,778,720 Ariad Pharmaceuticals, Inc. (I)(L) 378,100 7,233,053 Biogen Idec, Inc. (I) 53,520 7,804,822 BioMarin Pharmaceutical, Inc. (I)(L) 299,700 11,775,213 Cubist Pharmaceuticals, Inc. (I) 271,020 11,670,121 Gilead Sciences, Inc. (I) 164,850 8,956,301 Immunogen, Inc. (I)(L) 217,675 3,513,275 Incyte Corp. (I)(L) 238,360 5,956,616 Medivation, Inc. (I) 37,600 3,748,720 Onyx Pharmaceuticals, Inc. (I)(L) 192,170 14,406,985 Pharmacyclics, Inc. (I) 46,900 2,495,549 Regeneron Pharmaceuticals, Inc. (I)(L) 81,830 11,018,410 Seattle Genetics, Inc. (I)(L) 187,030 4,892,705 Synageva BioPharma Corp. (I)(L) 84,180 4,214,051 Vertex Pharmaceuticals, Inc. (I) 179,790 8,721,613 Health Care Equipment & Supplies 2.0% Edwards Lifesciences Corp. (I)(L) 48,820 4,940,584 IDEXX Laboratories, Inc. (I) 56,400 4,972,788 Health Care Technology 0.5% athenahealth, Inc. (I)(L) 28,740 2,629,710 Pharmaceuticals 8.9% Auxilium Pharmaceuticals, Inc. (I) 125,020 3,368,039 Bristol-Myers Squibb Company (L) 141,600 5,040,960 See notes to financial statements Annual report | Technical Opportunities Fund 13 Shares Value Pharmaceuticals (continued) Elan Corp. PLC, ADR (I)(L) 348,000 $4,019,400 Eli Lilly & Company 102,130 4,496,784 Perrigo Company (L) 37,200 4,241,544 Pfizer, Inc. 190,360 4,576,254 Salix Pharmaceuticals, Ltd. (I) 168,032 7,531,194 The Medicines Company (I)(L) 194,000 4,857,760 Watson Pharmaceuticals, Inc. (I) 85,000 6,615,550 Industrials 5.1% Aerospace & Defense 1.5% Cubic Corp. (L) 80,943 3,915,213 Triumph Group, Inc. 55,390 3,463,537 Machinery 1.6% Chart Industries, Inc. (I)(L) 68,082 4,415,799 Wabtec Corp. 46,680 3,696,122 Professional Services 1.3% Intertek Group PLC 61,398 2,620,855 On Assignment, Inc. (I) 236,120 3,681,111 Road & Rail 0.7% Canadian National Railway Company (L) 41,210 3,629,777 Information Technology 23.9% Computers & Peripherals 4.6% Apple, Inc. (I) 26,510 16,191,248 Gemalto NV (L) 46,203 3,532,209 Stratasys, Inc. (I)(L) 53,100 3,253,968 Electronic Equipment, Instruments & Components 1.6% FEI Company (L) 90,040 4,295,808 Trimble Navigation, Ltd. (I) 89,760 3,972,778 Internet Software & Services 7.4% eBay, Inc. (I) 192,930 8,546,799 Equinix, Inc. (I)(L) 41,210 7,342,798 LinkedIn Corp., Class A (I)(L) 72,770 7,469,841 Telecity Group PLC (I) 350,610 4,698,467 Tencent Holdings, Ltd. 103,900 3,083,967 VeriSign, Inc. (I) 78,400 3,482,528 Web.com Group, Inc. (I) 144,100 2,233,550 IT Services 0.5% Interxion Holding NV (I) 130,500 2,512,125 Semiconductors & Semiconductor Equipment 3.8% Cirrus Logic, Inc. (I)(L) 230,100 8,460,777 Cymer, Inc. (I)(L) 69,020 3,948,634 Skyworks Solutions, Inc. (I) 230,500 6,668,365 Software 6.0% Aspen Technology, Inc. (I)(L) 244,170 5,708,695 Concur Technologies, Inc. (I)(L) 53,300 3,599,882 NetSuite, Inc. (I)(L) 117,170 6,484,188 Red Hat, Inc. (I) 123,700 6,637,742 14 Technical Opportunities Fund | Annual report See notes to financial statements Shares Value Software (continued) SolarWinds, Inc. (I) 56,000 $2,989,840 Splunk, Inc. (I) 37,600 1,105,440 Synopsys, Inc. (I) 120,000 3,634,800 Materials 3.8% Chemicals 3.1% Innophos Holdings, Inc. (L) 75,310 4,365,721 LyondellBasell Industries NV, Class A 79,500 3,540,135 NewMarket Corp. (L) 27,821 6,395,485 Stepan Company (L) 14,618 1,296,032 Metals & Mining 0.7% Franco-Nevada Corp. 30,300 1,478,668 Royal Gold, Inc. 26,600 2,013,088 Yield Shares Value Securities Lending Collateral 24.6% (Cost $123,203,851) John Hancock Collateral Investment Trust (W) 0.3448% (Y) 12,312,062 123,233,894 Par value Value Short-Term Investments 4.5% (Cost $22,400,000) Repurchase Agreement 4.5% JPMorgan Tri-Party Repurchase Agreement dated 7-31-12 at 0.190% to be repurchased at $22,400,118 on 8-1-12, collateralized by $21,053,116 Federal National Mortgage Association, 3.000%–4.500% due 1-1-26 — 7-1-42 (valued at $22,850,447, including interest) $22,400,000 22,400,000 Total investments (Cost $587,514,781) † 126.8% Other assets and liabilities, net (26.8%) Total net assets 100.0% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts (I) Non-income-producing security. (L) All or a portion of this security is on loan as of 7-31-12. (W) Investment is an affiliate of the Fund, the adviser and/or subadviser. Also, it represents the investment of securities lending collateral received. (Y) The rate shown is the annualized seven-day yield as of 7-31-12. † At 7-31-12, the aggregate cost of investment securities for federal income tax purposes was $591,443,273. Net unrealized appreciation aggregated $43,547,864, of which $51,598,479 related to appreciated investment securities and $8,050,615 related to depreciated investment securities. See notes to financial statements Annual report | Technical Opportunities Fund 15 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 7-31-12 This Statement of assets and liabilities is the Fund’s balance sheet. It shows the value of what the Fund owns, is due and owes. You’ll also find the net asset value and the maximum offering price per share. Assets Investments in unaffiliated issuers, at value (Cost $464,310,930) including $118,693,093 of securitiesloaned $511,757,243 Investments in affiliated issuers, at value (Cost $123,203,851) 123,233,894 Total investments, at value (Cost $587,514,781) Receivable for investmentssold 29,256,325 Receivable for fund sharessold 260,595 Dividends and interestreceivable 151,187 Receivable for securities lendingincome 133,437 Other receivables and prepaidexpenses 22,019 Totalassets Liabilities Due to custodian 4,362,642 Payable for investmentspurchased 36,067,677 Payable for fund sharesrepurchased 370,398 Payable upon return of securitiesloaned 123,257,957 Payable toaffiliates Accounting and legal servicesfees 6,208 Transfer agentfees 19,252 Trustees’fees 862 Other liabilities and accruedexpenses 71,176 Totalliabilities Netassets Paid-incapital $530,327,989 Accumulated net investmentloss (1,414,427) Accumulated net realized gain (loss) on investments and foreign currencytransactions (75,730,956) Net unrealized appreciation (depreciation) on investments and translation of assets and liabilities in foreigncurrencies 47,475,922 Netassets Net asset value pershare Based on net asset values and shares outstanding — the Fund has an unlimited number of shares authorized with no parvalue Class A ($51,196,101 ÷ 5,302,686shares) $9.65 Class I ($16,678,250 ÷ 1,707,004shares) $9.77 Class NAV ($432,784,177 ÷ 44,100,413shares) $9.81 Maximum offering price pershare Class A (net asset value per share ÷ 95%) 1 $10.16 1 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price isreduced. 16 Technical Opportunities Fund | Annual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the year ended 7-31-12 This Statement of operations summarizes the Fund’s investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $4,160,692 Securitieslending 570,961 Interest 118,489 Less foreign taxeswithheld (30,529) Total investmentincome Expenses Investment managementfees 7,150,442 Distribution and servicefees 227,096 Accounting and legal servicesfees 80,775 Transfer agentfees 193,994 Trustees’fees 5,688 State registrationfees 48,216 Printing andpostage 14,497 Professionalfees 58,816 Custodianfees 118,152 Registration and filingfees 38,673 Other 16,535 Totalexpenses Less expensereductions (29,205) Netexpenses Net investmentloss Realized and unrealized gain(loss) Net realized gain (loss)on Investments in unaffiliatedissuers (71,599,187) Investments in affiliatedissuers (19,472) Capital gain distributions received from affiliated underlyingfunds 1,602 Foreign currencytransactions (199,799) Change in net unrealized appreciation (depreciation)of Investments in unaffiliatedissuers (6,001,598) Investments in affiliatedissuers 15,600 Translation of assets and liabilities in foreigncurrencies 8,303 Net realized and unrealizedloss Decrease in net assets fromoperations See notes to financial statements Annual report | Technical Opportunities Fund 17 F I N A N C I A L S T A T E M E N T S Statements of changes in net assets These Statements of changes in net assets show how the value of the Fund’s net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Year Year ended ended 7-31-12 7-31-11 Increase (decrease) in netassets Fromoperations Net investmentloss ($3,104,066) ($2,889,268) Net realized gain(loss) (71,816,856) 71,675,755 Change in net unrealized appreciation(depreciation) (5,977,695) 19,889,467 Increase (decrease) in net assets resulting fromoperations Distributions toshareholders From net realizedgain ClassA (3,359,268) — ClassI (1,477,257) — ClassNAV (18,131,169) — Totaldistributions — From Fund sharetransactions Total increase(decrease) Netassets Beginning ofyear 722,645,408 592,482,139 End ofyear Accumulated net investment income(loss) 18 Technical Opportunities Fund | Annual report See notes to financial statements Financial highlights The Financial highlights show how the Fund’s net asset value for a share has changed during the period. CLASS A SHARES Periodended 7-31-12 7-31-11 7-31-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.10) (0.09) (0.13) Net realized and unrealized gain (loss) oninvestments (1.17) 1.56 (0.01) Total from investmentoperations Lessdistributions From net realizedgain (0.41) — — Net asset value, end ofperiod Total return (%) 5 Ratios and supplementaldata Net assets, end of period (inmillions) $51 $125 $165 Ratios (as a percentage of average net assets): Expenses beforereductions 1.88 1.90 1.87 6 Expenses including reductions and amountsrecaptured 1.88 1.90 1.87 6 Net investmentloss (1.04) (0.79) (1.23) 6 Portfolio turnover (%) 507 361 389 1 Period from 8-3-09 (commencement of operations) to 7-31-10. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Does not reflect the effect of sales charges, ifany. 5 Notannualized. 6 Annualized. CLASS I SHARES Periodended 7-31-12 7-31-11 7-31-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.07) (0.04) (0.09) Net realized and unrealized gain (loss) oninvestments (1.17) 1.57 (0.02) Total from investmentoperations Lessdistributions From net realizedgain (0.41) — — Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $17 $63 $79 Ratios (as a percentage of average net assets): Expenses beforereductions 1.55 1.49 1.52 5 Expenses including reductions and amountsrecaptured 1.51 1.49 1.52 5 Net investmentloss (0.69) (0.37) (0.89) 5 Portfolio turnover (%) 507 361 389 1 Period from 8-3-09 (commencement of operations) to 7-31-10. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Notannualized. 5 Annualized. See notes to financial statements Annual report | Technical Opportunities Fund 19 CLASS NAV SHARES Periodended 7-31-12 7-31-11 7-31-10 1 Per share operatingperformance Net asset value, beginning ofperiod Net investmentloss 2 (0.04) (0.03) (0.07) Net realized and unrealized gain (loss) oninvestments (1.19) 1.58 (0.03) Total from investmentoperations Lessdistributions From net realizedgain (0.41) — — Net asset value, end ofperiod Total return (%) 3 4 Ratios and supplementaldata Net assets, end of period (inmillions) $433 $535 $349 Ratios (as a percentage of average net assets): Expenses beforereductions 1.32 1.37 1.39 5 Expenses including reductions and amountsrecaptured 1.32 1.37 1.39 5 Net investmentloss (0.46) (0.31) (0.72) 5 Portfolio turnover (%) 507 361 389 1 Period from 8-3-09 (commencement of operations) to 7-31-10. 2 Based on the average daily sharesoutstanding. 3 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 4 Notannualized. 5 Annualized. 20 Technical Opportunities Fund | Annual report See notes to financial statements Notes to financial statements Note 1 — Organization John Hancock Technical Opportunities Fund (the Fund) is a series of John Hancock Funds II (the Trust), an open-end management investment company organized as a Massachusetts business trust and registered under the Investment Company Act of 1940, as amended (the 1940 Act). The investment objective of the Fund is to seek long-term capital appreciation. The Fund may offer multiple classes of shares. The shares currently offered are detailed in the Statement of assets and liabilities. Class A shares are open to all investors. Class I shares are offered to institutions and certain investors. Class NAV shares are offered to John Hancock affiliated funds of funds. Shareholders of each class have exclusive voting rights to matters that affect that class. The distribution and service fees, if any, transfer agent, printing and postage and state registration fees for each class may differ. Note 2 — Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
